MEMORANDUM **
Lily Parrish appeals from the district court’s grant of summary judgment in favor of her former employer, International Business Machines Corporation and Anthony Seales (together, “IBM”), on her discrimination and retaliation claims under the California Fair Employment and Housing Act (“FEHA”).
The district court did not abuse its discretion by excluding Parrish’s proffered “Exhibit 24.” See Orr v. Bank of Am., NT & AA, 285 F.3d 764, 777-78 (9th Cir.2002) (holding that Fed. R. Civ. Pro. 56(e) requires that an exhibit attached to an affidavit opposing a summary judgment motion be authenticated by the affiant’s personal knowledge).
The district court properly granted summary judgment because IBM produced evidence of a legitimate nondiscriminatory reason for terminating Parrish’s employment and Parrish failed to raise a genuine issue of disputed fact to support her claims that illegal discrimination or retaliation motivated IBM’s decision. Guz v. Bechtel Nat., Inc., 24 Cal.4th 317, 100 Cal.Rptr.2d 352, 8 P.3d 1089, 1115 (2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.